EXHIBIT 99 McDERMOTT INTERNATIONAL, INC. ADDITIONAL EXHIBITS SUPPLEMENTARY FINANCIAL INFORMATION PREPARED IN ACCORDANCE WITH AND SOLELY FOR THE PURPOSE OF COMPLYING WITH CERTAIN PANAMANIAN SECURITIES REGULATIONS Year Ended December 31, 2007 (Unaudited) (In thousands) ARTICLE 29 RULE #9 - INVESTMENTS IN SUBSIDIARIES AND OTHER INVESTEES AT EQUITY Head Office (Parent Company) $ 1,049,187 Eliminations/Other (986,946 ) McDERMOTT INTERNATIONAL, INC. $ 62,241 RULE #25C - PARENT-COMPANY ACCOUNTS AND NOTES PAYABLE TO SUBSIDIARIES Head Office (Parent Company) $ 82,196 Eliminations/Other (82,196 ) McDERMOTT INTERNATIONAL, INC. $ - ARTICLE 30 (c) - OPERATING EXPENSES BY SEGMENT Offshore Oil and Gas Construction $ 2,048,115 Government Operations 604,002 Power Generation Systems 2,284,491 Eliminations (12,314 ) McDERMOTT INTERNATIONAL, INC. $ 4,924,294 RULE #40 - OPERATING REVENUES Head Office (Parent Company) $ - Subsidiaries and Affiliates 5,631,610 Eliminations/Other - McDERMOTT INTERNATIONAL, INC. $ 5,631,610 RULE #41 - OPERATING EXPENSES Head Office (Parent Company) $ 22,265 Subsidiaries and Affiliates 4,934,872 McDERMOTT INTERNATIONAL, INC. $ 4,957,137 EXHIBIT 99 (continued) McDERMOTT INTERNATIONAL, INC. ADDITIONAL EXHIBITS SUPPLEMENTARY FINANCIAL INFORMATION PREPARED IN ACCORDANCE WITH AND SOLELY FOR THE PURPOSE OF COMPLYING
